UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6738



DONALD L. WILKINS,

                                             Plaintiff - Appellant,

          versus

ROY D. BRADLEY, Assistant Public Defender,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-96-375-2)


Submitted:   November 7, 1996          Decided:     November 19, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Donald L. Wilkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C. § 1915(d) (1994), amended by Prison Litigation Reform
Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We have reviewed

the record and the district court's opinion and find that this

appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Wilkins v. Bradley, No. CA-96-375-

2 (E.D. Va. Apr. 29, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2